DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments with respect to claim(s) 1-2, 4, 7-12, 14, 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-12, 14, 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the signal quality".  There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is indefinite whether “the signal quality” and “the OCR signal quality” are the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-12, 14, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US2011/0129153) in view of Warsawski et al. (US2017/0083785) and Tzadok et al. (US2009/0220175).
To claim 1, Petrou teach a computerized method for generating machine readable documents (106 of Fig. 1, network server), the method comprising:
receive an image (Fig. 11, paragraph 0034, receive an image query from client device);
segmenting the image into continuous portions based upon containing similar attributes (paragraph 0162, segments of text such as paragraphs, column, title; alternatively, paragraph 0151, Figs. 12-13, bounding boxes identify image segments by person, trademark, product graphic, and textual areas);
for each of the continuous portions (paragraph 0180, contiguous region), performing an initial optical image recognition (OCR) on the image to identify text information using a first OCR transform (620 of Fig. 16,);
for each of the continuous portions, measuring OCR signal quality using a first calculation selected based on the first OCR transform performed including at least one of a weighted average of semantic analysis of the text information (obvious in paragraph 0123, checking the converted words against a dictionary and replacing potentially mis-converted letters in words that otherwise match a dictionary word; and paragraph 0171, average the text quality scores associated with the characters in the text segment to generate the quality score), a calculated figure of merit equation between characters in the identified text information and an example font, and maximizing entropy within identified text information area in a linear model (paragraph 0163, OCR module generates a confidence level that measures a quality or quality level of the OCR’ed text  with format information such as font, font size, style);
for each of the continuous portions, when signal quality of a continuous portion is sufficient, outputting the text information (1710=>1730 of Fig. 18, paragraph 0178, text segment(s) over a set threshold are sent to the document generation module).
But, Petrou do not expressly disclose for each of the continuous portions, when the signal quality is insufficient, iteratively applying a subsequent OCR transform to the portion with insufficient signal quality, wherein the subsequent OCR transform is different from the first OCR transform and measuring the resulting subsequent OCR signal quality of the continuous portion after the subsequent OCR transform using a subsequent calculation selected based on the subsequent OCR transform applied, wherein the subsequent calculation is different form the first calculation, wherein the text information is outputted if the OCR signal quality is sufficient, and wherein subsequent OCR transform are applied until a sufficient signal quality for the continuous portion is reached.
Warsawski teach a system (Fig. 1) analyzes a layout of a text image to extract out individual words (paragraphs 0030-0034), wherein word is a discrete set of consecutive glyphs that go together (paragraph 0032), wherein for each of the continuous portions (segmented glyphs/letters), when the signal quality is insufficient, iteratively applying a subsequent OCR transform to the portion with insufficient signal quality (paragraph 0015, identify a segmented glyph classified by a first OCR engine with a confidence score below a predetermined threshold, classify the segmented glyph using at least a second OCR engine), wherein the subsequent OCR transform is different from the first OCR transform and measuring the resulting subsequent OCR signal quality of the continuous portion after the subsequent OCR transform using a subsequent calculation selected based on the subsequent OCR transform applied, wherein the subsequent calculation is different from the first calculation (paragraph 0015, then identify, by the processor, a classification of the segmented glyph based on a confidence score achieved by the second and/or subsequent OCR engine, wherein calculation would be different from previous/first OCR engine output result), wherein the text information is outputted if the OCR signal quality is sufficient, and wherein subsequent OCR transform are applied until a sufficient signal quality for the continuous portion is reached (Figs. 3AI-II, paragraphs 0010-0011, 0015, 0066, output can be used when confidence level meets an acceptable predetermined threshold, process continues until all glyphs are identified, which would be obvious that an iterative loop process for selecting different OCR transforms/engines until an output meets the acceptable predetermined threshold).
	In further said obviousness in iterative OCR process to meet an acceptable predetermined threshold (or requirement), Tzadok teach computerized system for generating machine readable documents comprising: an optical character recognition (OCR) server (server is interpreted as a component or program that provides a service in a system) configured to receive an image (201 of Fig. 2), segmenting text image (paragraph 0015), and perform an initial optical image recognition (OCR) on the image to identify text information (paragraph 0009, draft OCR); a statistical modeling server configured to measure OCR signal quality (204 of Fig. 2, paragraph 0013, apply statistical tables); and when signal quality is sufficient the OCR server is further configured to output the text information (212 of Fig. 2, paragraph 0013, high confidence OCR results that match dictionary/statistical tables expectations), and for each of the continuous portions, when the signal quality is insufficient, iteratively applying a second OCR transform to the portion with insufficient signal quality, wherein the second OCR transform is different from the first OCR transform (retrained) and measuring the resulting subsequent OCR signal quality of the continuous portion until a sufficient signal quality for the continuous portion is reached (207+ of Fig. 2, paragraphs 0005, 0013-0014, sure words are placed in a depository if they meet a predetermined quality criteria and sure words, error words and manually classified fonts are processed as required using an iterative process until all fonts meet the predetermined quality criteria); and the OCR server is further configured to aggregate the outputted text information (paragraph 0013, OCR results would be passed to the final output repository).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Tzadok into the method of Petrou and Warsawski, in order to adaptively and effectively provide high quality OCR output.

To claim 11, Petrou, Warsawski and Tzadok teach a computerized system for generating machine readable documents (as explained in response to claim 1 above).




To claims 2 and 12, Petrou, Warsawski and Tzadok teach claims 1 and 11.
Petrou, Warsawski and Tzadok teach wherein the signal quality is determined by OCR accuracy measures (Warsawski, paragraph 0046). 

To claims 4 and 14, Petrou, Warsawski and Tzadok teach claims 1 and 11.
Petrou, Warsawski and Tzadok teach wherein the OCR server is further configured to identify regions of continuous signal quality within the OCR image (as explained in response to claim 1 above). 

To claims 7 and 17, Petrou, Warsawski and Tzadok teach claims 1 and 11.
Petrou, Warsawski and Tzadok teach wherein the statistical modeling server is further configured to identifying the transform for each region of contiguous signal that has the highest quality signal (Petrou, paragraph 0106; Warsawski, paragraphs 0054, 0076).

To claims 8 and 18, Petrou, Warsawski and Tzadok teach claims 7 and 17.
Petrou, Warsawski and Tzadok teach wherein the OCR server is further configured to apply the identified transform to each region of contiguous signal to generate a plurality of OCR signals (Petrou, paragraphs 0182, 0186; Tzadok, paragraphs 0013-0015, identified reoccurring). 

To claims 9 and 19, Petrou, Warsawski and Tzadok teach claims 8 and 18.
Petrou, Warsawski and Tzadok teach wherein the OCR server is further configured to recompile the plurality of OCR signals into a single document (Tzadok, 204 of Fig. 2, paragraph 0013, use dictionaries of the given language or dictionaries compiled for the given domain, e.g., the subject domain relevant to the given book; 216 of Fig. 2, paragraph 0014, update dictionaries or tables, which leads to recompile). 

To claims 10 and 20, Petrou, Warsawski and Tzadok teach claims 9 and 19.
Petrou, Warsawski and Tzadok teach wherein the OCR server is further configured to output the single document (Tzadok, 212 of Fig. 2, paragraph 0013, final output repository).

To claim 21, Petrou, Warsawski and Tzadok teach claim 1.
Petrou, Warsawski and Tzadok teach further comprising when the signal quality of each of the continuous portions is sufficient, combining the continuous portions into a single document for outputting (Petrou, paragraph 0178).

To claim 22, Petrou, Warsawski and Tzadok teach claim 1.
Petrou, Warsawski and Tzadok teach further comprising for each of the continuous portions, when the signal quality of the first OCR and the signal quality of the subsequent OCR are insufficient, iteratively applying an additional OCR transform to the portion with insufficient signal quality, wherein the additional OCR transform is different from the first OCR transform and the subsequent OCR transform and measuring the OCR signal quality of the continuous portion until a sufficient signal quality for the continuous portion is reached (having multiple retrain OCR taught by Tzadok, and three or more OCR engines taught by Warsawski, as explained in response to claim 1 above).

To claim 23, Petrou, Warsawski and Tzadok teach claim 1.
Petrou, Warsawski and Tzadok teach further comprising processing the image to determine which OCR transform to use as the first OCR transform (Petrou, paragraphs 0010-0012, a bank of adaptive OCR engines each tuned to the specific font type).

To claim 24, Petrou, Warsawski and Tzadok teach claim 1.
Petrou, Warsawski and Tzadok teach wherein the signal quality for a first continuous portion of the continuous portions is sufficient based on the first OCR transform and the signal quality for a second continuous portion of the continuous portions is sufficient based on the subsequent OCR transform, wherein the first continuous portion and the second continuous portion are different (as explained in response to claim 1 above, each of Petrou, Warsawski and Tzadok teach performing OCR textual content by segments and evaluating OCR result segment by segment, wherein different OCR quality on different continuous portion would have been observed).

To claim 25, Petrou, Warsawski and Tzadok teach claim 1.
Petrou, Warsawski and Tzadok teach wherein the first OCR transform is at least one of a font matching OCR transform, a cryptogram solving OCR, and a statistical machine translation OCR (Petrou, paragraph 0010, giving a particular font and font size), wherein the subsequent OCR transform is at least one of the font matching OCR transform, the cryptogram solving OCR, and the statistical machine translation OCR, and wherein the first OCR transform and the subsequent OCR transform are different (Petrou, paragraph 0012, after optimization, e.g., font or form is known).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 1, 2022